Citation Nr: 0002192	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder 
tendonitis.

2.  Entitlement to service connection for residuals of left 
clavicle fracture.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1982 and from November 1990 to June 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) May 1995 rating decision which denied service 
connection for pain and numbness in the shoulders, arms, 
hands, wrists, and joints.  Subsequently, the claims file was 
transferred to the Denver RO which has retained jurisdiction 
over the case.

By a rating decision in February 1999, service connection was 
granted for numbness of the veteran's left and right hands 
and arms due to an undiagnosed illness by application of 
regulations applicable to claims for compensation for certain 
disabilities due to undiagnosed illnesses (disability 
involving each upper extremity was assigned a 10 percent 
evaluation), see 38 C.F.R. § 3.317, but was denied for left 
shoulder tendonitis and residuals left clavicle fracture.  
The February 1999 favorable action by the RO as to the claims 
of service connection for undiagnosed disabilities manifested 
by bilateral hand and arm numbness and pain under 38 C.F.R. 
§ 3.317 constitutes a full grant of the benefits sought 
pursuant to Grantham v. Brown,  114 F.3d 1156 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) that 
a notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award), and the remaining issues on 
appeal, referable to identifiable disabilities involving the 
veteran's left shoulder, are as listed on the title page 
above.

In her October 1995 substantive appeal, the veteran requested 
a Travel Board hearing but, by November 1999 letter, she 
withdrew her Travel Board hearing request.  38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  It is plausible that the veteran's current left shoulder 
tendonitis may be linked to her period of active service.

2.  Injury or trauma resulting in left clavicle fracture were 
not evident in service, and competent medical evidence does 
not show that the currently diagnosed old, well healed left 
clavicle fracture is related to active service or any 
incident occurring therein.


CONCLUSIONS OF LAW

1.  The claim of service connection for left shoulder 
tendonitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for residuals of left clavicle fracture.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

On enlistment medical examination in December 1978, the 
veteran reported occasionally painful joints associated with 
exercising, but no pertinent findings were noted on 
examination.  Her service medical records from December 1978 
to January 1982 indicate that she was involved in a motor 
vehicle accident in June 1981, sustaining trauma to the left 
flank.  No report or clinical findings referable to any left 
shoulder injury/impairment were noted on service separation 
medical examination in January 1982, or during her service in 
the Army Reserve from April 1983 until her reactivation in 
November 1990 (but, in August 1987, she complained of muscle 
aches in the neck, back, and arms associated with playing 
racquetball).  In January 1991, she reported experiencing 
radiating left shoulder pain associated with lifting.  On 
examination, range of motion of the left shoulder was full 
and clinical assessment was muscle spasm.  On follow-up 
evaluation later in January 1991, she indicated that she 
experienced left shoulder pain and weakness for one month, 
associated with lifting heavy objects.  Clinical assessment 
was paraspinous muscle spasm on the left.  On redeployment 
medical examination in March 1991, she indicated that she 
experienced left shoulder pain since she had to carry heavy 
objects for two months; on examination, history of shoulder 
injury was indicated.  On Southwest Asia Demobilization 
medical examination in June 1991, she indicated that she hurt 
her left shoulder while carrying her ruck sack in Southwest 
Asia.  

VA medical records from December 1991 to March 1993 do not 
reveal any report or clinical findings referable to left 
shoulder injury or disability.

On VA medical examination in May 1993, the veteran did not 
report a history of any left shoulder injury or 
contemporaneous symptomatology involving her left shoulder, 
nor were any pertinent findings or diagnoses noted on 
examination.

On VA Persian Gulf medical examination in May 1993, no report 
or clinical findings referable to left shoulder injury or 
disability were indicated.

In her October 1995 written correspondence to the RO, the 
veteran indicated that she experienced recurrent left 
shoulder pain since service in Saudi Arabia.  She noted that 
she received some medical treatment for shoulder pain in 
service but indicated that an X-ray study of the left 
shoulder was never performed during service.

VA and private medical records from February 1994 to October 
1996 reveal, in pertinent part, intermittent treatment 
associated with left shoulder pain.  A February 1994 X-ray 
study of the left shoulder (performed at High Desert Medical 
Group) revealed no evidence of fracture, dislocation, or bone 
or joint abnormality; clinical conclusion was that the 
shoulder was "normal."  In June and September 1994, the 
veteran received medical treatment for left shoulder pain 
which she reportedly experienced since a left shoulder strain 
in March 1994.  On quadrennial medical examination during her 
service in the Army Reserve in November 1994, she indicated 
that she had a history of left shoulder pain, probably due to 
wear and carrying a field pack, requiring medical treatment 
in 1991; she noted that she was currently asymptomatic.  In 
July 1996, she indicated that she had a 5-year history of 
left shoulder pain.

A December 1996 letter from the veteran's friend indicates 
that the veteran experienced, in pertinent part, painful 
shoulders since active service in "Desert Shield."

On VA general medical examination in April 1997, no report or 
clinical findings referable to the veteran's left shoulder 
were indicated.

On VA orthopedic examination in April 1997, the veteran 
indicated that she carried a 75-pound pack on her left 
shoulder during service in the Gulf War, resulting in 
recurrent left shoulder pain and weakness.  On examination, 
range of motion of the left shoulder was full, but the left 
supraspinous and subacromial areas were tender.  There was no 
evidence of instability or localizing impingement signs.  X-
ray study of the left shoulder revealed signs of an old, well 
healed clavicle fracture and a slight widening of the 
acromioclavicular joint consistent with an old clavicle 
fracture.  Left shoulder tendonitis was diagnosed.

On VA medical examinations in December 1997, the veteran 
indicated that she had to carry a heavy backpack on her left 
shoulder in service, resulting in recurrent left shoulder 
pain and weakness.  On orthopedic examination, there was no 
evidence of scapular winging or tenderness at the scapula or 
shoulders.  The examiner indicated that there was no evidence 
of orthopedic pathology, and an unconfirmed diagnosis of an 
underlying neurologic disorder was indicated.  

Based on the foregoing, the Board finds that the claim of 
service connection for residuals of left clavicle fracture is 
not well grounded.  Although the evidence reveals that the 
veteran sustained trauma to the left flank in a motor vehicle 
accident during service in June 1981, there is no indication 
that the left clavicle was fractured in that accident.  Her 
service medical records (including records during her service 
in the Army Reserve) and post-service VA and private medical 
records reveal intermittent treatment for recurrent left 
shoulder pain.  Yet, there is no indication that any left 
shoulder impairment or symptomatology were the result of left 
clavicle fracture.  A February 1994 X-ray study of the left 
shoulder did not reveal any evidence of fracture, 
dislocation, or bone or joint abnormality.  Although evidence 
consistent with an old, well healed left clavicle fracture 
was indicated on VA orthopedic examination in April 1997, the 
examiner (or the veteran herself) did not suggest that she 
sustained left clavicle fracture in service.

The Board is mindful of the veteran's contention that her 
current left shoulder disability is related to active 
service.  While the credibility of her contention is not 
challenged and her competence to testify with regard to 
observable symptoms of recurrent pain is noted to be 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), she has never suggested that she ever sustained left 
clavicle fracture in service.  Her service medical records, 
as discussed in more detail above, do not show treatment for 
symptoms or impairment consistent with left clavicle 
fracture.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that residuals of 
left clavicle fracture are related to combat service; thus, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this claim.

If a claim is not well grounded, the claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground her claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

With regard to the claim of service connection for left 
shoulder tendonitis, the Board finds that the claim is well 
grounded, as it is plausible and capable of substantiation.  
This finding is based on the veteran's assertion that she 
experienced recurrent symptoms including left shoulder pain 
and weakness since carrying heavy objects on the left 
shoulder in active service.  The Board notes that although 
she is not competent to provide a medical diagnosis of a 
chronic disability, or to relate current disability to a 
specific cause, she is competent to state that she 
experienced personally observable symptoms in service.  See 
Cartright, 2 Vet. App. 24.  

As discussed above, the veteran's service medical records and 
post-service VA and private medical records reveal reports of 
left shoulder pain and weakness, reportedly due to carrying 
heavy objects on that shoulder in service.  Although service 
connection for pain and numbness of the left arm and hand due 
to an undiagnosed illness was granted by RO rating decision 
in February 1999, an identifiable disability, left shoulder 
tendonitis, was diagnosed on VA orthopedic examination in 
April 1997.  Thus, it is plausible that left shoulder 
tendonitis may be related to her active service period.


ORDER

The claim of service connection for left shoulder tendonitis 
is well grounded.

Service connection for residuals of left clavicle fracture is 
denied.


REMAND

If a claim is well grounded (as is the case with regard to 
the claim of service connection for left shoulder 
tendonitis), VA has a duty to assist the veteran in the 
development of facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(b), including a thorough VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Although several VA 
medical examinations were performed since her active service 
separation, and left shoulder tendonitis was diagnosed on 
examination in April 1997, the etiology of such disability is 
unclear.  Accordingly, the Board believes that a complete VA 
medical examination should be performed, including a review 
of the claims file, to determine the nature and origin of 
current left shoulder tendonitis.  Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).

In view of the foregoing, the claim of service connection for 
left shoulder tendonitis is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
in association with any left shoulder 
disability since service.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any left shoulder tendonitis 
now present.  The claims folder must be 
made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  

The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any left shoulder tendonitis 
found is causally related to service (to 
the extent possible, the examiner should 
be asked to comment on whether in-
service left shoulder pathology may be 
distinguished from post-service 
pathology, and if so, the examiner 
should be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

3.  The RO should review the examination 
report and the other development 
requested above to ensure compliance 
with this remand.  If any development 
has not been furnished, including any 
requested findings and/or opinions, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for final appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

